United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
FCE BENEFIT ADMINISTRATORS, §
INC. §
§
v. § CIVIL ACTION NO. 3:17-CV-1321-S
§
INDEPENDENCE HOLDING §
COMPANY, et al. §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendants Independence Holding Company (‘THC’), Madison
National Life Insurance Company, Inc. (““MNL”), Standard Security Life Insurance Company of
New York (“SSL”), and JHC Carrier Solutions, Inc.’s (THC Carrier’) (collectively, “Defendants”)
Motion to Dismiss Plaintiff's First Amended Complaint (“FAC”) [ECF No. 42]. For the following
reasons, the Court grants in part and denies in part the Motion.

I. BACKGROUND

In February 2011, Plaintiff FCE Benefit Administrators, Inc. (“Plaintiff”) entered into an
agreement with SSL and MNL, under which Plaintiff offered SSL’s and MNL’s insurance benefits
programs to its clients. FAC § 9. In November 2014, Defendants approached Plaintiff, and
requested that Plaintiff enter into revised contracts with SSL and MNL. /d. 910. Plaintiff claims
it agreed to the changes, largely due to Defendants’ assurances of a continuing business
relationship. See id. (10, 13-14. Accordingly, Plaintiff entered into contracts with MNL (“MNL
Agreement”) and SSL (“SSL Agreement”) (collectively, “Agreements”) on December 18, 2014,
and March 3, 2015, respectively. /d. #15, 19. Those Agreements are substantively the same,
and were executed for the stated purpose of growing the policies of the insurance produced,

managed, and administered by Plaintiff and underwritten by MNL and SSL. /d. {J 15, 20. In

 

 
exchange, Defendants would compensate Plaintiff “{flor the Contract Years” 2012 to 2016 at
“forty percent (40%) of all Net Profit... earned on the limited medical, major medical and dental
business within the FCE Business.” fd. Ex. A at 2; id. Ex. B at 2. “Net Profit” is calculated as
follows:

c. The Net Profit or Net Loss of each Contract Year shall be calculated in
accordance with the following formula, it being understood that INCOME shall be
the amount identified in subparagraph 1. below, and OUTGO shall be the sum of
the amounts identified in subparagraphs 2., 3., 4., 5., and 6. below:

INCOME

1. Gross earned Premium received by [MNL and SSL] for losses occurring
during the Contract Year under consideration, reduced by the rebates paid
as determined by [MNL’s and SSL’s] actuaries, in accordance with the
regulations promulgated under the Patient Protection and Affordable Care
Act (and related amendments and regulations) (“PPACA”).

OUTGO

2. Losses incurred and paid plus reserves for losses incurred and not yet
paid as established by [MNL and SSL] for losses occurring during the
Contract Year under consideration (“Outgo 2”);

3, An additional 20% reserve margin will apply to the best estimate reserves
in all calculations “Outgo 3”);

4. Carrier fees, commissions, excess reinsurance fees (see Exhibit C), risk
adjusters, administration expenses, actuarial fees, PPACA taxes, fees and
expenses, medical loss ratio rebates under PPACA calculation in
accordance with Paragraph 5 and related expenses payable by MNL for the
Business, as defined by MNL and used in pricing for the Business
(“Outgo 4);

5. Federal and state: premium taxes, licenses, fees and assessments during
the Contract Year (“Outgo 5”).

The amount by which INCOME exceeds OUTGO is the Net Profit. The
amount by which OUTGO exceeds INCOME is the Net Loss.

Id. Ex. A at 2; id. Ex. B at 2. On December 18, 2014, Plaintiff entered into a separate contract
with MNL and SSL-—the Amended and Restated Administrative Services Agreement (“ASA”).

Defs. App. 84. The ASA contains the following arbitration provision:

 

 
18. ARBITRATION

(a) In the event of any dispute between the parties which arises under {the ASA]

_. shall be settled by arbitration in accordance with the rules for commercial
arbitration of the American Arbitration Association (or a similar organization) in

effect at the time such arbitration is initiated, in the manner set forth below.

id. at 75-76.

Plaintiff alleges that shortly after entering into the Agreements and the ASA, “Defendants
engaged in disruptive tactics in an effort to force [Plaintiff] to breach the Agreements and the ASA,
and with the intent to use the alleged breaches as justification for not paying [Plaintiff] under the
Agreements.” FAC § 21. Plaintiff further alleges that because of their ongoing business
relationship, “Defendants knew the identities of various entities with which [Plaintiff] had existing
and prospective relationships.” Jd. 22. Defendants allegedly used this knowledge to disparage
Plaintiff and “interfere with [Plaintiff's] existing and prospective contracts with [its] existing
clients.” Jd.

On August 18, 2017, Plaintiff filed its FAC, asserting claims for breach of contract, fraud,
business disparagement, tortious interference with prospective economic advantage, civil
conspiracy, and requesting a preliminary and permanent injunction. On April 15, 2019,
Defendants filed the pending Motion.

II. ANALYSIS
A. Rule 12(b)(6) Motion to Dismiss Count I

In Count I, Plaintiff asserts a breach-of-contract claim, alleging that Defendants have
breached the Agreements by refusing to compensate Plaintiff. Defendants argue that this claim
fails as a matter of law because the Agreements are illegal and unenforceable under both the Texas
Insurance Code and the Employee Retirement Income Security Act (“ERISA”). See Br. in Supp.

of Defs.’ Mot. to Dismiss (““Mot.”’) 8-13.

 
Illegality of a contract is an affirmative defense under both Texas and federal law. See
Komet v. Graves, 40 S.W.3d 596, 602 (Tex. App.—San Antonio 2001, no pet.) (citing TEX. R.
Civ. P. 94); see also Coury v. Prot, 85 F.3d 244, 255 (Sth Cir. 1996). “To obtain a Rule 12(b)(6)
dismissal based on an affirmative defense, the ‘successful affirmative defense [must] appear[]
clearly on the face of the pleadings.’” Ginsburg, 2017 WL 5467688, at *4 (alteration in original)
(quoting Cochran y, Astrue, Civ. A. No. 3:11-CV-1257-D, 2011 WL 5604024, at *1 (N.D. Tex.
Nov. 17, 2011)). “In other words, defendants are not entitled to dismissal under Rule 12(b}(6)
based on an affirmative defense unless [Plaintiff] ‘has pleaded [fit]self out of court by admitting to
all of the elements of the defense.’” /d. (quoting Cochran, 2011 WL 5604024, at *1).

(1) Illegality under the Texas Insurance Code
a. The SSL Agreement

“Questions involving the effect of illegality upon a contract are determined by the law
chosen by the parties, if they have made an effective choice.” Ginsburg v. ICC Holdings, LLC,
Civ, A. No. 3:16-CV-2311-D, 2017 WL 5467688, at *4 (N.D. Tex. Nov. 13, 2017) (quoting
Restatement (Second) of Conflicts of Law § 202 cmt. a(1971)). The parties ask the Court to apply
Texas law to both Agreements. See Mot. 9; FAC 7n.1. Although there are some instances where
parties can stipulate to the substantive law to be applied to their dispute, see Holloway v. HECT
Expl. Co. Emps.’ Profit Sharing Plan, 76 B.R. 563, 572 (N.D. Tex. 1987), the Court is not bound
to follow any such stipulation. ASARCO LLC v. Ams. Mining Corp., 382 B.R. 49, 65 (S.D. Tex,
2007) (citing Ezell v. Hayes Oilfield Constr. Co., Inc., 693 F.2d 489, 492 n.2 (Sth Cir, 1982)).

Here, the SSL Agreement states that it is governed by Wisconsin law. See FAC Ex. B
at 6. Because the “contract sets forth a choice of law provision and the parties to the contract do
not dispute its validity,” the Court declines to apply Texas law to the SSL Agreement. Crowngate

Assocs., LLC vy. Wachovia Bank, Nat’l Ass’n, Civ. A. No. H-08-2064, 2008 WL 11389017, at *2

4

 

 
(S.D. Tex. Oct. 30, 2008). Defendants do not argue that the SSL Agreement is illegal under
Wisconsin law. Therefore, the Court denies Defendants’ Motion to Dismiss the SSL Agreement
pursuant to Fep. R. Cry. P. 12(b)(6).

b. The MNL Agreement

Texas law applies to the MNL Agreement, see FAC Ex. A at 6, and Defendants argue that
it is illegal and unenforceable because it violates Texas Insurance Code § 4151.117(b). See Jack
v. State, 694 S.W.2d 391, 397 (Tex. App.—San Antonio 1985, writ ref'd n-r.e.) (“A contract which
is made in violation of a statute is illegal and void... .”); see also Peniche v. Aeromexico, 580
S.W.2d 152 (Tex. App.-Houston [1st Dist.] 1979, no pet.) (“A contract to do a thing which cannot
be performed without a violation of the law is void. ...” (quoting Tex. Emp’rs’ Ins. Ass’n v. Tabor,
283 S.W, 779, 780 (Tex. Comm. App. 1926)).

Texas Insurance Code § 4151.117(b) reads as follows:

(b) An insurer or plan sponsor may not permit or provide compensation or another

thing of value to an administrator that is based on the savings accruing to the insurer

or plan sponsor because of adverse determinations regarding claims for benefits,

reductions of or limitations on benefits, or other analogous actions inconsistent with

this chapter, that are made or taken by the administrator.
Defendants contend that the compensation formula in the MNL Agreement plainly violates this
subsection, Mot. 10; see also Reply Br. in Supp. of Defs. Mot. to Dismiss (“Reply”) 3-5, as
Plaintiff is compensated under the MNL Agreement based on “Net Profit.” FAC Ex. A at 2. “Net
Profit” is defined as “INCOME” minus “OUTGO.” Jd, “OUTGO” includes “{lJosses incurred
and paid,” which, in turn, includes all claims that Plaintiff approved for payment. /d. Therefore,
by denying clams, Plaintiff ultimately increases the “Net Profit.” See Mot. 10. According to

Defendants, since Plaintiff is paid based on “Net Profit,” the MNL Agreement is illegal because it

“permit[s} ... compensation ... based on the savings accruing to the insurer or plan sponsor
because of adverse determinations regarding claims for benefits... .” TEX. INS. CODE ANN. §
4151.117(b); see also Mot. 10.

Defendants’ logic, however, does not account for the fact that Section 4151.002(5) exempts
licensed agents from the TPA requirements set forth in Chapter 4151. Cf Koenig v. Aetna Life
ins., No. 4:13-CV-00359, 2015 WL 6473351, at *8 (S.D. Tex. Oct. 25, 2015).

Section 4151.002(5) reads, in relevant part, as follows:

A person is not an administrator if the person is:

Ok OF

(5) an agent licensed under Subchapter B, Chapter 4051, Subchapter B, Chapter
4053, or Subchapter B, Chapter 5054, who receives commissions as an agent and
is acting:

(A) under appointment on behalf of an insurer authorized to engage in the
business of insurance in this state; and

(B) in the customary scope and duties of the person’s authority as an agent.

Although Plaintiff “is a [TPA] that enters into contracts in the course and scope of its
business with various insurance providers, including the defendants in this action,” Compl. § 1,
Defendants have not identified, and the Court has not found, any authority to indicate that a
business entity cannot perform the duties of either a TPA or an agent, depending on the
circumstances. Here, the MNL Agreement does not refer to Plaintiff as a TPA, and it appears to
require Plaintiff to perform duties that are outside the scope of a TPA. See FAC Ex. A. Section
4151.001(1) defines a TPA as “a person who, in connection with annuities or life benefits, health
benefits, accident benefits, pharmacy benefits, or workers’ compensation benefits, collects
premiums or contributions from or adjusts or settles claims for residents of this state.” The MNL
Agreement provides that Plaintiff “produces, manages and administers certain policies of

insurance underwritten by MNL.” FAC Ex. A at 1. The “produc[tion]” and “manage[ment]” of

 

 
the policies—duties that are not contemplated by the definition of TPA—may have been duties
performed in Plaintiff's agency capacity, rather than Plaintiff's TPA capacity.

Therefore, viewing the Complaint in the light most favorable to the Plaintiff, it is not
“clear[] on the face of the pleadings” that the MNL Agreement is illegal because it violates TEX.
INS. CODE ANN. § 4151.117. Ginsburg, 2017 WL 5467688, at *4 (quoting Cochran, 2011 WL
5604024, at *1). Specifically, the Complaint does not aver that the MNL Agreement is a TPA
agreement rather than an agency agreement. See generally Compl. Since agency agreements are
not subject to Chapter 4151’s requirements, Defendants are not entitled to dismissal of Count |
based on the affirmative defense of illegality under to the Texas Insurance Code. See Ginsburg,
2017 WL 5467688, at *4. (“[D]efendants are not entitled to dismissal under Rule 12(b)(6) based
on an affirmative defense unless [Plaintiff] ‘has pleaded [it]self out of court by admitting to all of
the elements of the defense.’”).

(2) ERISA

Defendants also argue that the Agreements are illegal under § 1104 of ERISA, 29 U.S.C.
§ 1001 et seq. As ERISA is a federal statute, the Court applies federal law to determine whether
the Agreements are iliegal. /d. (citing, among other authorities, Kelly v. Kosuga, 358 U.S, 516,
519 (1959)). “Under federal law, contracts that violate a federal statute on their face are
‘intrinsically illegal.’” Jd. at *7 (quoting MN. Ind. Pub, Serv. Co. v. Carbon Cnty. Coal Co., 799
F.2d 265, 273 (7th Cir. 1986)). “To determine whether a contract violates a federal statute on its
face, [the court] compare[s] the four corners of the contract within the language of the statute and
related regulations and any interpreting case law.” /d. (quoting Energy Labs, Inc. v. Edwards
Eng’g, Inc, No. 14 C 7444, 2015 WL 3504974, at *4 (N.D. UL June 2, 2015)). “‘In addition, even

if the contract is not illegal on its face, courts have found contracts inherently illegal where one

 

 

 
party must violate a statute or regulation to fulfill its obligations.’” Jd. (quoting Energy Labs, 2015
WL 3504974, at *3).

Defendants argue the Agreements violate § 1104 of ERISA because Plaintiffis a fiduciary,
and the Agreements, if enforced, “would clearly violate ERISA’s requirements that the claims
administrator act as a fiduciary, because every claim determination would be colored by its effect
upon [Plaintiffs] income.” Mot. 13. That section reads, in relevant part, as follows:

[A] fiduciary shall discharge his duties with respect to a plan solely in the interest

of the participants and beneficiaries and .. . for the exclusive purpose of. . .

providing benefits to participants and their beneficiaries . . . and defraying

reasonable expenses of administering the plan... .”
29 U.S.C. § 1104(a)(1).

The Court finds that Defendants have shown neither that the Agreements facially violate
ERISA, nor that Plaintiff could not fulfill the Agreements’ obligations without violating ERISA.
“To establish breach of fiduciary duty under ERISA, a plaintiff must prove a breach of fiduciary
duty and a prima-facie case of loss to the plan.” Ehimann v. Kaiser Found. Health Plan, 20
F. Supp. 2d 1008, 1011 (citing McDonald v. Provident Indem. Life Ins. Co., 60 F.3d 234, 237 (Sth
Cir. 1995), cert. denied, 516 U.S. 1174 (1996)). Here, the Agreements do not violate ERISA, as
nothing in the Agreements requires Plaintiff to breach any fiduciary duty it may have. Moreover,
it is unclear whether § 1104 applies to Plaintiff, as the Complaint does not admit that Plaintiff (1)
is a fiduciary under ERISA and (2) breached its fiduciary duties. See id. (“[D]efendants are not
entitled to dismissal under Rule 12(b)(6) based on an affirmative defense unless [Plaintiff] ‘has
pleaded [{it]self out of court by admitting to all of the elements of the defense.’”) /d. Therefore, it
is not “clear[| on the face of the pleadings” that the Agreements are illegal because they violate

ERISA. Ginsburg, 2017 WL 5467688, at *4 (quoting Cochran, 2011 WL 5604024, at *1).

Consequently, the Court denies Defendants’ Motion to Dismiss Count I.

 

 
B. Rule 12(b)(1) or Rule 12(b)(3) Motion to Dismiss Counts H-VI

Defendants move to compel Plaintiff's remaining claims to arbitration. Pursuant to the
Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, ef seq., written arbitration provisions “shall be
valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. Here, the parties do not dispute the applicability of the
FAA, which provides that a party seeking to enforce an arbitration provision may petition the court
for “an order directing the parties to proceed to arbitration in accordance with the terms of the
agreement.” Jd. § 4.

Enforcement of an arbitration agreement involves two analytical steps. See Kubala v.
Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (Sth Cir, 2016). The first is contract formation—
whether the parties entered into any arbitration agreement at all. Jd. The second involves contract
interpretation to determine whether the claim at issue is covered by the arbitration agreement. Jd.
Ordinarily, both steps are questions for the Court. /d. (citing Will-Drill Res., inc. v. Samson Res.
Co., 352 F.3d 211, 214 (5th Cir. 2003)). “But if a valid agreement exists, and if the agreement
delegates the arbitrability issue to an arbitrator, a court may not decide the arbitrability issue.”
Henry Schein, Inc. v. Archer & White Sales, Inc., 139 8. Ct. 524, 530 (2019), Here, the parties do
not dispute that they entered into an arbitration agreement. See Mot. 14; see also Resp. 18.

With respect to the second step of the analysis, the parties are free to delegate questions to
an arbitrator, including questions regarding the validity and scope of the arbitration provision itself.
Arnold v. Homeaway, Inc., 890 F.3d 546, 551 (5th Cir. 2018) (citing Rent-A-Cir., W., Ine. v.
Jackson, 561 U.S. 63, 68-70 (2010)). Courts, however, may not assume that parties have agreed
to arbitrate threshold issues absent clear and unmistakable evidence of their intent to do so. Jd.
(citing First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944-45 (1995)). The Fifth Circuit has

held that a stipulation among parties that the Commercial Arbitration Rules of the American

9

 
Arbitration Association (“AAA Rules”) will govern the arbitration of disputes generally
constitutes such “clear and unmistakable” evidence. /d. (citing Petrofac, Inc. v. Dyn-McDermott
Petroleum Operations Co., 687 F.3d 671, 674-75 (5th Cir. 2012)). The AAA Rules state, “The
arbitrator shall have the power to rule on his or her own jurisdiction, including any objections with
respect to the existence, scope, or validity of the arbitration agreement or to the arbitrability of any
claim or counterclaim.” AM. ARBITRATION ASS’N, COMMERCIAL ARBITRATION RULES &
MEDIATION Proc. R-7(a) (2013), https://Awww.adr.org/rules.

Here, the arbitration clause in the ASA explicitly stipulates that the AAA Rules will govern
the arbitration of disputes:

(a) In the event of any dispute between the parties which arises under [the ASA]

_., shall be settled by arbitration in accordance with the rules for commercial

arbitration of the American Arbitration Association (or a similar organization) in

effect at the time such arbitration is initiated, in the manner set forth below.
Defs. App. 75-76 (emphasis added). Accordingly, the Court finds that there is clear and
unmistakable evidence of the parties’ intent to delegate questions of arbitrability and scope to the
arbitrator. See Petrofac, 687 F.3d at 674-75. Therefore, it is for the arbitrator to decide threshold

questions, including whether the arbitration clause encompasses Plaintiffs extra-contractual

claims.

HI. CONCLUSION

For the reasons discussed above, the Court grants in part and denies in part Defendants’
Motion to Dismiss. Defendants’ Motion to Dismiss Count I pursuant to Fed. R. Civ, P. 12(b)(6)
is denied. Defendants’ Motion to Dismiss Counts II-VI is granted in part. The Court finds that an
arbitration agreement, including an arbitration provision, exists between Plaintiff and Defendants.
The arbitration provision incorporates the AAA Rules, evincing clear and unmistakable evidence

of the parties’ intent to have the arbitrator decide whether a given claim must be arbitrated. Any

10

 

 
challenges to the enforceability or scope of the arbitration clause must be decided by the arbitrator.
Counts II-VI are therefore dismissed, without prejudice. See Alford v. Dean Witter Reynolds, Inc.,
975 F.2d 1161, 1164 (Sth Cir, 1992) (dismissal proper where all issues raised in district court must
be submitted to arbitration). The parties are directed to proceed with arbitration in accordance
with the rules for commercial arbitration of the American Arbitration Association (or a similar
organization).

SO ORDERED.

SIGNED October /@, 2019.
ALes wS 6

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

Il

 

 

 
